DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application. Amended claims 1, 3, 4, 7, 12, 15, 16, and 18 have been noted. The amendment filed 4/27/22 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 4/27/22, with respect to claims 1 and 15 have been fully considered and are persuasive. Applicant argues that Lee does not teach a mapping function that is based on an optical emission spectrum deviation but instead calculates a layer thickness from a measured optical spectrum and then uses the layer thickness to control the operational parameters. This is found persuasive because the claims, which now recite that an optical spectrum deviation is itself mapped to correction information, need not calculate layer thickness and thus is more efficient. The rejection of claims 1 and 15 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18 directed to an invention non-elected without traverse.  Accordingly, claim 18 has been cancelled.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method for coating comprising detecting an optical spectrum of a first layer stack; determining correction information for at least one coating process using a model, wherein the model comprises a right-unique mapping function that maps deviation of the optical spectrum from a desired optical spectrum directly to the correction information; and changing at least one control parameter for controlling the at least one coating process using the correction information within the context of claims 1 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 is cancelled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715